DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (USPN 6565455) in view of Nakamura et al. (USPN 5019319) and Shindo et al. (USPN 9975007).
Regarding claim 1, Hayashi et al. discloses a golf ball having a core, envelope layer, and cover wherein the core is made of a rubber composition having zinc acrylate and the envelope layer made of ionomer.  Hayashi et al. does not discloses the absorbance peak height of the carboxylic acid or the metal carboxylate.  Nakamura et al. discloses a core for a golf ball containing a carboxylic acid wherein the absorption peak is 1710 cm-1 (See Column 6, lines 27 through 41). One having ordinary skill in the art would have found it obvious for the absorption peak of the carboxylic acid to be desirable, as taught by Nakamura et al., in order to improve durability.   Shindo et al. discloses a golf ball having a core containing a carboxylate having an absorption peak of 1560+30cm-1 (See Column 5, lines 27 through 40).  One having ordinary skill in the 
Regarding claim 2, see the above regarding claim 1.
Regarding claim 3, see the above regarding claim 1.
Regarding claim 4,  Hayashi et al. discloses the center hardness of the core being less than 45 Shore D and the surface hardness of the core being less than 60 Shore D (less than 70 JIS-C and less than 89 JIS-C respectively).  Based on the JIS-C values, the difference of the center and surface hardnesses of the core are greater than 13.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (USPN 6565455) in view of Higuchi et al. (USPN 8932151)
Regarding claim 5, Hayashi et al. discloses a golf ball having a core, envelope layer, and cover wherein the core is made of a rubber composition having zinc acrylate and the envelope layer made of ionomer.  The envelope layer is molded over the core (See Column 11, lines 47 through 51). Hayashi et al. does not disclose the core surface treated with an acid containing solution.  Higuchi et al. discloses a golf ball having a core surface treated using a solution containing acid to improve adhesion (See Column 12, lines 38 though 42).  One having ordinary skill in the art would have found it obvious to surface treat the core with an acid containing solution, as taught by Higuchi et al., in order to improve adhesion.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711